 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-139 WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   DAVID SAVAGE,
15                               Defendant.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on February 24, 2020.
21          2.     By this stipulation, defendant now moves to continue the status conference until March
22 16, 2020 at 9:00 a.m., and to exclude time between February 24, 2020, and March 16, 2020 at 9:00 a.m.,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented that the discovery associated with this case
26          includes investigative reports, photographs, and related documents, which has been either
27          produced directly to counsel and/or made available for inspection and copying.
28                 b)      Counsel for defendant desires additional time to conduct investigation and

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          research related to the charges, discuss potential resolutions with her client, and to otherwise

 2          prepare for a trial.

 3                  c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny her the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                  d)      The government does not object to the continuance.

 7                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of February 24, 2020 to March 16,

12          2020 at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

13          [Local Code T4] because it results from a continuance granted by the Court at defendant’s

14          request on the basis of the Court’s finding that the ends of justice served by taking such action

15          outweigh the best interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
     Dated: February 20, 2020                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ QUINN HOCHHALTER
24                                                            QUINN HOCHHALTER
                                                              Assistant United States Attorney
25

26
     Dated: February 20, 2020                                 /s/ Q. Hochhalter for H. Labaree
27                                                            HANNAH LABAREE
28                                                            Counsel for Defendant
                                                              DAVID SAVAGE

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                       FINDINGS AND ORDER

 4         IT IS SO FOUND AND ORDERED.

 5   Dated: February 20, 2020

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      3
30    PERIODS UNDER SPEEDY TRIAL ACT
